 Case 19-13024-amc             Doc 5   Filed 05/09/19 Entered 05/09/19 13:07:25              Desc Main
                                       Document      Page 1 of 6


                               UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF PENNSYLVANIA

In re: MONICA BORJA, aka                                  :     Case No.: 19-13024-ref
       Monica Borja-Rubio, aka Monica Rubio               :
             Debtor ,                                     :     Chapter:        13

                                            Chapter 13 Plan


               Original
                 Amended

Date: May 9, 2019

                                  THE DEBTOR HAS FILED FOR RELIEF
                              UNDER CHAPTER 13 OF THE BANKRUPTCY CODE

                                   YOUR RIGHTS WILL BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which
contains the date of the confirmation hearing on the Plan proposed by the Debtor. This document is the actual
Plan proposed by the Debtor to adjust debts. You should read these papers carefully and discuss them with
your attorney. ANYONE WHO WISHES TO OPPOSE ANY PROVISION OF THIS PLAN MUST FILE A
WRITTEN OBJECTION in accordance with Bankruptcy Rule 3015 and Local Rule 3015-4. This Plan may be
confirmed and become binding, unless a written objection is filed.

                   IN ORDER TO RECEIVE A DISTRIBUTION UNDER THE PLAN, YOU
                  MUST FILE A PROOF OF CLAIM BY THE DEADLINE STATED IN THE
                               NOTICE OF MEETING OF CREDITORS.

Part 1: Bankruptcy Rule 3015.1(c) Disclosures


     Plan contains non-standard or additional provisions – see Part 9
     Plan limits the amount of secured claim(s) based on value of collateral – see Part 4
     Plan avoids a security interest or lien – see Part 4 and/or Part 9


Part 2: Plan Payment, Length and Distribution – PARTS 2(c) & 2(e) MUST BE COMPLETED IN
EVERY CASE

    § 2(a)(1) Initial Plan:
        Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $ 142,500
        Debtor shall pay the Trustee $ 1,775 per month for 3 months; and
        Debtor shall pay the Trustee $ 2,375 per month for _54_ months.
         Other changes in the scheduled plan payment are set forth in § 2(d)




                                                      1
 Case 19-13024-amc          Doc 5     Filed 05/09/19 Entered 05/09/19 13:07:25       Desc Main
                                      Document      Page 2 of 6


   § 2(a)(2) Amended Plan:
      Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”)     $

      The Plan payments by Debtor shall consists of the total amount previously paid ($     )
   added to the new monthly Plan payments in the amount of $ beginning (date)                   for
       months.
       Other changes in the scheduled plan payments are set forth in § 2(d)


   § 2(b)      Debtor shall make plan payments to the Trustee from the following sources in
addition to future wages (Describe source, amount and date when funds are available, if
known): N/A


   § 2(c)      Alternate treatment of secured claims:
              None. If “None” is checked, the rest of 2(c) need not be completed.
              Sale of real property
               See § 7(c) Sale of real property below for detailed description

              Loan modification with respect to mortgage encumbering property:
               See § 4(f) below for detailed description


   § 2(d) Other information that may be important relating to the payment and length of Plan:
      payment of $2,975 in months 58, 59 and 60.
   § 2(e) Estimated Distribution:
       A. Total Priority Claims (Part 3)

            1. Unpaid attorney’s fees                             $ 4,000

            2. Unpaid attorney’s costs                            $0

            3. Other priority claims (e.g., priority taxes)       $ 23,897.07

      B. Total distribution to cure defaults (§ 4(b))             $ 100,261.44

      C. Total distribution on secured claims (§§ 4(c) &(d))      $0

      D. Total distribution on unsecured claims (Part 5)          $ 91.49

                                               Subtotal           $ 128,250

      E. Estimate Trustee’s Commission                            $ 14,250

      F. Base Amount                                              $ 142,500


                                                     2
 Case 19-13024-amc         Doc 5      Filed 05/09/19 Entered 05/09/19 13:07:25               Desc Main
                                      Document      Page 3 of 6


Part 3: Priority Claims (Including Administration Expenses & Debtor’s Counsel Fees)


   § 3(a) Except as provided in § 3(b) below, all allowed priority claims will be paid in full
          unless the creditor agrees otherwise:

 Creditor                            Type of Priority                     Estimated Amount to be Paid
 Internal Revenue Service            § 507(a)(8) Tax                      $ 22,723.66
 Pennsylvania Dep’t of               § 507(a)(8) Tax                      $ 1,173.41
 Revenue


   § 3(b) Domestic Support obligations assigned or owed to a governmental unit and paid
less than full amount.

    None. If “None” is checked, the rest of § 3(b) need not be completed.



Part 4: Secured Claims


   § 4(a) Secured claims not provided for by the Plan:

    None. If “None” is checked, the rest of § 4(a) need not be completed.


   § 4(b) Curing Default and Maintaining Payments

    None. If “None” is checked, the rest of § 4(b) need not be completed.

   The Trustee shall distribute an amount sufficient to pay allowed claims for prepetition arrearages;
and, Debtor shall pay directly to creditor monthly obligations falling due after the bankruptcy filing in
accordance with the parties’ contract.

 Creditor           Description of         Regular            Estimated      Interest        Amount to be
                    Secured Property       Monthly            Arrearage      Rate on         Paid to
                    and Address, if real   Payment to be                     Arrearage, if   Creditor by the
                    property               paid directly to                  applicable      Trustee
                                           creditor
 Paramount          1st Mortgage           $ 2,299.78         $100,261.44 N/A                $100,261.44
 Residential        secured by
 Mortgage           Debtors’
 Group/Cenlar       residence at 913
                    Constitution
                    Ave, Pen Argyl,
                    PA


                                                        3
 Case 19-13024-amc        Doc 5    Filed 05/09/19 Entered 05/09/19 13:07:25        Desc Main
                                   Document      Page 4 of 6


   § 4(c) Allowed secured claims to be paid in full: based on proof of claim or pre-
Confirmation Determination of the Amount, Extent or Validity of the Claim
    None. If “None” is checked, the rest of § 4(c) need not be completed.


   § 4(d) Allowed secured claims to be paid in full that are excluded from 11 U.S.C. § 506
    None. If “None” is checked, the rest of § 4(d) need not be completed.


   § 4(e) Surrender
    None. If “None” is checked, the rest of § 4(e) need not be completed.


   § 4(f) Loan Modification
    None. If “None” is checked, the rest of § 4(f) need not be completed.


Part 5: Unsecured Claims


   § 5(a) Specifically classified allowed unsecured non-priority claims
    None. If “None” is checked, the rest of § 5(a) need not be completed.



   § 5(b) Timely filed unsecured non-priority claims
       (1) Liquidation Test (check one box)
            All Debtor(s) property is claimed as exempt.
            Debtor(s) has non-exempt property valued at $ for purposes of § 1325(a)(4) and plan
       provides for distribution of $ 8,800 to allowed priority and unsecured general creditors.

       (2) Funding: § 5(b) claims to be paid as follows (check one box):
           Pro rata
           100%
           Other (Describe)


Part 6: Executory Contracts & Unexpired Leases


    None. If “None” is checked, the rest of § 6 need not be completed.




                                                 4
 Case 19-13024-amc         Doc 5     Filed 05/09/19 Entered 05/09/19 13:07:25             Desc Main
                                     Document      Page 5 of 6



Part 7: Other Provisions


   § 7(a) General Principles Applicable to The Plan
       (1) Vesting of Property of the Estate (check one box)
            Upon confirmation
            Upon discharge

        (2) Unless otherwise ordered by the court, the amount of a creditor’s claim listed in its proof
of claim controls over any contrary amounts listed in Parts 3, 4 or 5 of the Plan.

       (3) Post-petition contractual payments under § 1322(b)(5) and adequate protection payments
under § 1326(a)(1)(B),(C) shall be disbursed to the creditors by the Debtor directly. All other
disbursements to creditors shall be made by the Trustee.

       (4) If Debtor is successful in obtaining a recovery in a personal injury or other litigation in
which Debtor is the plaintiff, before the completion of plan payments, any such recovery in excess of
any applicable exemption will be paid to the Trustee as a special Plan payment to the extent
necessary to pay priority and general unsecured creditors, or as agreed by the Debtor and the
Trustee and approved by the court.

    § 7(b) Affirmative duties on holders of claims secured by a security interest in debtor’s
principal residence

   (1) Apply the payments received from the Trustee on the pre-petition arrearage, if any, only to
such arrearage.

   (2) Apply the post-petition monthly mortgage payments made by the Debtor to the post-petition
mortgage obligations as provided for by the terms of the underlying mortgage note.

    (3) Treat the pre-petition arrearage as contractually current upon confirmation for the Plan for the
sole purpose of precluding the imposition of late payment charges or other default-related fees and
services based on the pre-petition default or default(s). Late charges may be assessed on post-
petition payments as provided by the terms of the mortgage and note.

     (4) If a secured creditor with a security interest in the Debtor’s property sent regular statements
to the Debtor pre-petition, and the Debtor provides for payments of that claim directly to the creditor
in the Plan, the holder of the claims shall resume sending customary monthly statements.

   (5) If a secured creditor with a security interest in the Debtor’s property provided the Debtor with
coupon books for payments prior to the filing of the petition, upon request, the creditor shall forward
post-petition coupon book(s) to the Debtor after this case has been filed.

   (6) Debtor waives any violation of stay claim arising from the sending of statements and
coupon books as set forth above.


   § 7(c) Sale of Real Property
        None. If “None” is checked, the rest of § 7(c) need not be completed.

                                                    5
 Case 19-13024-amc         Doc 5    Filed 05/09/19 Entered 05/09/19 13:07:25           Desc Main
                                    Document      Page 6 of 6


Part 8: Order of Distribution


The order of distribution of Plan payments will be as follows:

   Level 1: Trustee Commissions*                                    $ 14,500
   Level 2: Domestic Support Obligations                            $0
   Level 3: Adequate Protection Payments                            $0
   Level 4: Debtor’s attorney’s fees                                $ 4,000
   Level 5: Priority claims, pro rata                               $ 23,897.07
   Level 6: Secured claims, pro rata                                $ 100,261.44
   Level 7: Specially classified unsecured claims                   $0
   Level 8: General unsecured claims                                $ 91.49
   Level 9: Untimely filed, allowed general unsecured claims        $0
   TOTAL:                                                           $ 142,500

*Percentage fees payable to the standing trustee will be paid at the rate fixed by the United States
Trustee not to exceed ten (10) percent.

Part 9: Non Standard or Additional Plan Provisions



Under Bankruptcy Rule 3015.1(e), Plan provisions set forth below in Part 9 are effective only if the
applicable box in Part 1 of this Plan is checked. Nonstandard or additional plan provisions placed
elsewhere in the Plan are void.

 None. If “None” is checked, the rest of § 9 need not be completed.



Part 10: Signatures


By signing below, attorney for Debtor(s) or unrepresented Debtor(s) certifies that this Plan contains
no nonstandard or additional provisions other than those in Part 9 of the Plan.



Date: May 9, 2019                            /s/ J. Zac Christman
                                             J. Zac Christman, Esquire, Attorney for Debtor(s)

   If Debtor(s) are unrepresented, they must sign below.

Date: May 9, 2019                            /s/ Monica Borja
                                             MONICA BORJA, Debtor




                                                  6
